Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 1 of 41 PagelD #:1 YW

[If you need additional space for ANY section, please attach an additional sheet and reference that section]

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

RECEIVED

 

 

 

 

4 . ' )
Ka beet Sho ie (\- JAN 3.0 2020
)
THOMAS G. BRUTO
CLERK, U.S. DISTRICT COURT
Plaintiff(s), )
)
vs. ) Case No.
)
[RS 4 Target, Pos Wea ks, Uipen- 4 )
vo )  4:20-cv-00791
Ly er, Pome , ) Judge Elaine E. Bucklo
) Magistrate Judge Jeffrey Cale
)
Defendant(s). )

COMPLAINT FOR VIOLATION OF CONSTITUTIONAL RIGHTS
This form complaint is designed to help you, as a pro se plaintiff, state your case in a clear
manner, Please read the directions and the numbered paragraphs carefully. Some paragraphs
may not apply to you. You may cross out paragraphs that do not apply to you. All references
to “plaintiff” and “defendant” are stated in the singular but will apply to more than one
plaintiff or defendant if that is the nature of the case.
i. This is a claim for violation of plaintiffs civil rights as protected by the Constitution and
laws of the United States under 42 U.S.C. §§ 1983, 1985, and 1986.
2 The court has jurisdiction under 28 U.S.C. §§ 1343 and 1367.
) or

3. Plaintiff's fullnameis [So laev t Oleyoire

t

If there are additional plaintiffs, fill in the above information as to the first-named plaintiff
and complete the information for each additional plaintiff on an extra sheet.

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 2 of 41 PagelD #:2

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

4. Defendant, , 18
(name, badge number if known)

 

{Zi an officer or official employed by Chica ole Phx De per fren [—

(department or agency of government)

 

 

or
f& an individual not employed by a governmental entity.
If there are additional defendants, fill in the above information as to the first-named
defendant and complete the information for each additional defendant on an extra sheet.
5. The municipality, township or county under whose authority defendant officer or official
Je ton Halt Cuca
acted is Prad ley Gfher Conk defender oftrcey . As to plaintiff's federal

 

dur ge) Secu or Suspiemus SAIL secur ly fiema “Jyrlye Theo J,
constitutional claims, the municipality, township or county is a defendant only if

custom or policy allegations are made at paragraph 7 below.

6. On or about [2 127 /(9___, at approximately 2,00 O a.m. p.m.
(month,day, year) mn,
plaintiff was present in the municipality (or unincorporated area) of CHilta ae

, in the County of C OO be ,

 

 

‘ vt f
State of Illinois, at Ww. Gr onk Ave ,
(identify location as precisely as possible)

 

when defendant violated plaintiff's civil rights as follows (Place X in each box that
applies):

arrested or seized plaintiff without probable cause to believe that plaintiff had
committed, was committing or was about to commit a crime;

searched plaintiff or his property without a warrant and without reasonable cause;
used excessive force upon plaintiff;

failed to intervene to protect plaintiff from violation of plaintiff's civil rights by
one or more other defendants;

failed to provide plaintiff with needed medical care;

conspired together to violate one or more of plaintiff’s civil rights;

Other:

OfW Rak

 

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 3 of 41 PagelD #:3

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

Defendant officer or official acted pursuant to a custom or policy of defendant

municipality, county or township, which custom or policy is the following: (Leave blank

if no custom or policy is alleged): Ter fe | she p lifts ha Ces, Secvves lay
Seovches wf ¢ Woyrot ws witeh My Me , See ve { Sublye Tho o Oy.

) j ( ij
ostma leg Vion [ uy f z= Hyer, Ta)
- +

 

Plaintiff was charged with one or more crimes, specifically:
Refew'| The Lt
Ney Modor Velicle Vrolation
(om Plomtol com battrve was ner jwi's dictm of
Jude Thevp tr, dale COl¥ ¢

 

 

(Place an X in the box that applies. If none applies, you may describe the criminal
proceedings under “Other”) The criminal proceedings

O1 are still pending.
wt were terminated in favor of plaintiff in a manner indicating plaintiff was innocent.’

QO Plaintiff was found guilty of one or more charges because defendant deprived me of a

fair trial as follows

 

 

OO Other:

 

 

‘Examples of termination in favor of the plaintiff in a manner indicating plaintiff was innocent

may include a judgment of not guilty, reversal of a conviction on direct appeal, expungement of the
conviction, a voluntary dismissal (SOL) by the prosecutor, or a nolle prosequi order.

3

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 4 of 41 PagelD #:4

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

10. ‘Plaintiff further alleges as follows: (Describe what happened that you believe
supports your claims. To the extent possible, be specific as to your own actions and
the actions of each defendant.)

dale of Relat laoviry fon erriviry beets te District of Merten
lilimeis rel, to beek ws, |¥-17%0c by acd’ ofler jlo, Yom regvest fee
Oye , Are of Aismissals by he pur schiztien, of NG at Prev ears
Uhiners ob crsienr Valarie tad wre by te Slate Altereg Cron
of Sjahks M4 NS /t aot accrred a yepeafed frre sihyy|foreous
oF paby EL TILS che ln dois Claims, of Vobberes VMrelire
ow tobbuie SS olen Droge Fy, (pen be yo bbe res Jaz
( ‘ eointieed d yeu ts acl Cons ‘sled PLE Th. hs, fe te~S
Ue YS Aet the Apes hod COASi RA he of fe ar- Fe
berdect vel, [§-17£6 c [24 Avg fo bre [yenre_ Of
oplitnshe bec te § lax Ju kee 3 [hor 2 on Wee ele

Men, femedres veled, relvess or recovery frre,

 

 

11. Defendant acted knowingly, intentionally, willfully and maliciously.

12. Asaresult of defendant’s conduct, plaintiff was injured as follows:

La LEA Ht A

 

B Var Ye dlaay ki i/ Cv #€ Vite Ce. hq eC schea -

 

 

 

13. Plaintiff asks that the case be tried by ajury. O Yes No

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 5 of 41 PagelD #:5

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

14. Plaintiff also claims violation of rights that may be protected by the laws of Illinois, such
as false arrest, assault, battery, false imprisonment, malicious prosecution, conspiracy,

and/or any other claim that may be supported by the allegations of this complaint.

WHEREFORE, plaintiff asks for the following relief:

A. Damages to compensate for all bodily harm, emotional harm, pain and suffering,
loss of income, loss of enjoyment of life, property damage and any other injuries
inflicted by defendant;

B. $l (Place X in box if you are seeking punitive damages.) Punitive damages
against the individual defendant; and

C. Such injunctive, declaratory, or other relief as may be appropriate, including

attorney’s fees and reasonable expenses as authorized by 42 U.S.C. § 1988.

Plaintiff's signature: pd dS ty

Plaintiff's name (print clearly or type): 2 pat Shey no

Plaintiff's mailing address: YF 0 lax 1 leg len Ave Ue, Hy. ve AD |

city Now Yor Ke State /V zp | /0/63

Plaintiffs telephone number: ( )

 

 

Plaintiff's email address (if you prefer to be contacted by email): Will 0vs | 3/7 O01], cet

 

15. Plaintiff has previously filed a case in this district. Byes No

If yes, please list the cases below.

Any additional plaintiffs must sign the complaint and provide the same information as the first
plaintiff. An additional signature page may be added.

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 6 of 41 PagelD #:6 é
C t aif F . get
Liskin look at fle clochet was fren 2018 coutocher # Service achenin Shea teen o£“ GudbyeThnp
Cmpfidinhe!l Ai spridastren faq Sev yi Ce fO00 CUvteg genn€ fhrerg 4 gesirneeet freee (4 Ne
a
Stree adininishake 9 enpplupee 3 fhporg G 1 pth em de ae Scie fren OF Fe. relates
i
KS ne pel ttae OF Cg Ses veil Ih wr fs, of conftseg sper serel on MithoeT AR
—_—

Var stne ( ventless of fee afer Yegd Syl7s diced Grr"Ps eyoadses re Beli LFS
ah otter Sulsfntalee By xconty ver iby rus sta te byte bia tft Caeyee Sadak
Vofeven sort fees area, Ma lRS oF ecto fey DE sly Hi SSby On reports
by Gle Gg, wlere / 5 “eg 0 heer Subosfarhakd Cay br Weg He, te Dyer tof
Or AMowabte fe foe ar atreny jun Sly whre hts ALCMEY,
[igh Pad ued Sefijee GIso picawe Shale Ax fo ayers ard shh Safes tee
apelyped vefyvned back f2OSS1b Ly rere 700 8 [14 bd A Meg pate,
Safe Cla tty ype Cm Lane fe 5 Oger, Cr were 42h ov (eofeg rey

hile $, bhhead fy Ae Corgan Séle, Appinreg, CL iS Sty Obrned he (ER

Cycle a of fe /Frgetes Of, ab AcfrearS FTC GeLeASIC1 Of a fren § Drecacd,

Clams re sig nifyeorf fie Cte tins wes Bete Seat fo SvboruS3 sor,

fs. Sibly Q gg rovady3 fi, Carry Her ier AO Areref ab Affe Viaweg
fe fee lot / lovel f? SB Shan fr ate fie berteg se PE EVE OH
A Cycle Ye peales discurery acldiscoens Jv, Ther p‘r

re guest oF COW Qe. ghlacfter ,

begpetelly ,
[bot gpne

& dfler evithree w- preperte of Pybert fle Sfole Att trae Ja fyron.

(Uy. SLepire alse re plad wot guilty or tof iar ape fa, .
Ind com secufwe recent —
Ae CIiSitrs Vay Ofter Court ONS My 3Sal Ay Shar 5S 75 Oriririnee 2
Praintiee Shapire ASE: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 7 of 41 PagelD #:7

Pier — pyeats fle Morteon Usprct of Mitters bq achocket Sqpperbed buy Vee Unfors Ceuta

faeds assrstence firm te Wstiet ot Nov turn Thhnens Chrk's a Judges fom

tle poleble Ares help lows compose loge! nhiraftion, deemetatinr

do puv sve Wwerentry AgQamst cb ferdrrs. hel fo frodv ce Be cwmenfs

Per sere ( preyee44 efe, fe Slole heen (ahr + mf Or Past Prot

Cbg Chao {1 a lMeges aol a ofter che che fry ve Sole fa, CP fP VOR a pir vada
GL e+ benelits o- [bet 's denoli ts,
Afie. ch a |y fares Pow pris afhi tow th , ote proed ek of Ut SHATSANG
in h 5 hax Cor tS Commenced? 4 Ife~ Cals “iF Clu cho 74 Fy Che. ta, They

MHach i sugpet of 266 heicha ( worvenrtes 299) -3r Lplov deoAS
Attach oftar proof of bur her of CoSt, Lyner, 2 fe, BV Or Peigrrard. »
Or Wah peg set Tle HR Corr Share fhe fertesney Ley 2 ler~Gote Fo
ly Wastis CX¢fer~Sier GFA,

BS

SHow tus be Clerk, Juelye Thorp And
z a > Ap fer Clr Ss. 2 New rea |

fo oper agan st OX:

seuss He yu, dhen ov Whee Fee

/ f Ps 5
Bucklo oF SUCBEAG choc bleed vlAS
Sees bee £O

Cu SR ak

Qdwvow fae ous O- A Con trevers eo
Be worrert, please ashe pe (Lek Conda ch WUnte® tte vege |
jrock ee. hp cmon fs, A volume pu ll, we pemuvea Ag fide Cong.

Nise orgeriteck te way He approved fate boy te Suelye s by

Caves gy at Torgener ts lead lo belrave. Commit cr ime s, Apres
dig vat boeve iM kine vey lator '5 refine,

Legpe Helle,
CARS ts IMAG P7SOOPENP ocarhERE 23" PREP ITAIS Po! Badereota*8

In the Anited States Court of Federal Claims

No. 18-1780C

(Filed: July 2, 2019)

3fe oR as eo oft a ofc Ac a aft oe oe ot oh fe oe oe oe oc oi oe ok ok fe ok ok oe of oe a ap

*

ROBERT SHAPIRO, *
*

Plaintiff, *

*

Vv, #
*

THE UNITED STATES, *
*

Defendant. *

*

2 He os Ros os fe a soe os oe fe so ie oe ofc oe oe a oot fe oc os oe akc afer ok

WHEELER, Judge.

On May 7, 2019, the Government filed a motion to partially dismiss pro se Plaintiff
Robert Shapiro’s complaint. Mr, Shapiro’s response was originally due by June 7, 2019,
Having not received a response by that date, the Court issued an order on June 13, 2019
giving Mr. Shapiro until Friday, June 28, 2019 to file a response and a statement explaining
why the Court should not dismiss his complaint under Rule 41(b) of the Court of Federal
Claims for failure to prosecute. The June 13 order also warned Mr. Shapiro that failure to
comply with the Court’s order will result in dismissal of the complaint. Mr. Shapiro made
a filing on June 25, 2019.

Plaintiff's complaint appears to allege that the IRS failed to issue tax refunds for
years 2014 and 2016, In its motion to dismiss, the Government generally asserts that both
were untimely filed. Untimeliness aside, the Government moved to partially dismiss the
portion of Mr. Shapiro’s complaint asserting that the IRS failed to issue him a 2016 tax
refund because the IRS already issued a refund to Mr. Shapiro for the 2016 tax year in the
amount of $588. The Government attaches Mr. Shapiro’s 2016 tax transcript to its motion
which indeed shows that the IRS issued a refund to Mr. Shapiro. On June 25, 2019, the
Court received Mr. Shapiro’s filing which is very difficult to understand. However, what
Caged: 201 OB PFEBORARE  bkicdihUR 2S! BRLAPPAGE IP! BS RAED, *9

is clear is that this filing fails to respond to the Government’s motion to dismiss in any
substantive way.

Under the requirements of Rule 12(b)(6), a complaint fails to state a claim upon
which relief may be granted “when the facts asserted by the claimant do not entitle him to
a legal remedy.” Briseno v. United States, 83 Fed. Cl. 630, 632 (2008) (citation omitted).
The Court must construe allegations in the complaint favorably to the plaintiff. See
Extreme Coatings, Inc. v. United States, 109 Fed. Cl. 450, 453 (2013). Still, “a complaint
must contain sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
omitted)). “Pro se plaintiffs are given some leniency in presenting their case,” and courts
“liberally construe[]” a complaint filed pro se. Stroughter v. United States, 89 Fed. Cl,
755, 760 (2009) (citation omitted), Courts may, in considering a whether a plaintiff states
a plausible claim for relief, consider materials in the public record. See Terry v. United
States, 103 Fed. Cl. 645, 652 (2012).

The IRS’s assessment of whether plaintiff has made an overpayment “is presumed
to be correct, and the taxpayer bears the burden of coming forward to overcome this
presumption.” Cencast Servs., L.P. v. United States, 94 Fed. Cl. 425, 453 (2010), aff'd,
729 F.3d 1352 (Fed. Cir. 2013). “The Government can invoke the presumption of
correctness by presenting the Certificate of Assessment, which is prima facie proof that the
IRS made a valid assessment.” Kobus v. United States, 103 Fed. Cl. 575, 586 (2012).
Plaintiffs tax transcript shows that on October 22, 2018, the IRS issued Mr. Shapiro a
refund for the 2016 tax year for $588. Def. Ex. 1.

Since the IRS issued a refund to Mr. Shapiro for tax year 2016, there is no injury
for the Court to redress, See Dellew Corp. v. United States, 108 Fed. Cl. 357, 373 (2012)
(Courts should dismiss a case when an intervening event “renders it impossible for [the]
court to grant any effectual relief... .”). Plaintiff has not set forth any other grounds for a
refund beyond this non-payment. Accordingly, the Government’s motion to partially
dismiss is GRANTED.

IT IS SO ORDERED.

9 CL

THOMAS C, WHEELER
Judge

 
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 10 of 41 PagelD #:10

To Clev
Doar Cleve, Sud, -X Ferlyo
Theis a moh Cause okachon Te Sard From fe ab lendlm t's yyisusitg (lot's
bene fit regulate wr iThe (AUF nr’ Nable fe ls Sb eat] e: fer Px.
lar stead Re A/a sle of filece, hat He 1S Sla-be A er tha Wels CAN Hey cg | Ore
Fdiled lanck fe ovelr of C00 lay Judge Thep alib(quer ns im Dstrrep of

Nortlern [liners LUE orriveg b first Aecket log Trelge Thon Meee
OC hi te Achivitte $ put steze vigat pt Sickle od Fe List cf Cart 'be,

Zoe
OWUNY LVS yelper S resrelats, ere CVEK See sly 4 | nee S# vr,
IVY IVR nea- 214 Yea berry a Fall abort 6 fou} ar were Sfothey
ALrtcen Dueritay Shatc4 a approach a Patren at 4 loca tior
Si tig clone Tee Suspect flay She tel) Tle je tren 'S wa het fox fhe
Pa fren siting le ve or Ae Zeb of L, ad was @ StbS fey tial Guerr fol
pureg dol ng Aavtlernihe$ Grord fs Cafe Teng
And mone achvtres dates atte were occvriy, lock at CG filernrey wv
Mvduest escalated violent ether dans lorcug | laenk rebherg¢
ly fez ow ty ina| Camplamd s from fle first tive Re Met l4bu4
Gt Ne District of Norflavn [fl eis drug LOK. ov after ,
Wha [ba wr tles tr pol He titi Scheot(e Aa-epre Va Janina fee Jper,
Ye fit $ ccbecly Le fea f dale of 1@ Sete ore yelate fo wa fehes
frum sheets aodtivdies ZO1§ / 0 fer SAL sq New fer fe Af Lat~
[2a hs 20K pore sub Shen ra Uy Sthy ler a-f fle 9SStr-He of
bp belreve Qecoapeny resjtheeg 1h tle Comtg % assiuneol
Whee too as locate me lecakd Sv spicier sly ,
(What Blt means Glso he Onunrt fee Bechet was fo cog, te Ueirs
Trade LABOR Act of Wire Comyzin sale by Cnyan Safhe flef a.
pe wot Conenh congitnretely Green het fe Concern, a
Think Ne lead le fy below,
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 11 of 41 PagelD #:11

Noied dye Cowt

Tat was Osun
bf WMC h's operat
Dre SUPPORH Jo

rele levese heeding
aol ARLE ad a bree,

Tad was ay wleve
herr te Choge's
Actve( brmech a-
VLA amy Sete Hf Lay

a SAR.
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 12 of 41 PagelD #:12

eanch SO
SUSS iP
(6 rand (ne

Bia iG.
A033

713 COX
cis!
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 13 of 41 PagelD #:13

AFTER VISIT SUMMARY

Robert Shapiro MRN: 111011354357

sbbscenanenecentmnneciemmaciameres

Instructions
Dear Mr. Shapiro,

 

You came to the hospital because you had a lip laceration caused by an
assault. We did CT scans of your head, face, and neck, and repaired your
lip laceration. Please take the prescribed Chlorhex Mouth Wash,
swish and SPIT twice daily. Your sutures will dissolve on their own.

We believe you are now ready to leave the hospital. If you experience
any worsening mouth pain, swelling, bleeding, fevers, chills, sweats, or
other new or worsening symptoms that concern you, please return to
the ED immediately.

It has been a pleasure taking care of you. We wish you the very best of
health.

Sincerely,
The Emergency Medicine Team
Northwestern Memorial Hospital

 

Your medications have changed today
See your updated medication list for details.

N Northwestern
Medicine

 

ta 11/15/2019 O NM Emergency Medicine 312-926-5188

 

 

 

LACERATION, LIP OR MOUTH (ENGLISH)

 

Pick up these medications from any pharmacy
with your printed prescription
chlorhexidine

a)

&S

Read the attached information
=

Renee tie eee ere renames: pea EE

Reminders/Additional Information

If you had cultures taken, results may take several days. If you had x-rays
performed, x-ray readings are not final until a later time. Please ensure
you have given us accurate information to contact you if needed.

Not all fractures (broken bones) show up on initial x-rays. If you
continue to have pain, you may need another x-ray.

To obtain a copy of your chart, please call medical records 312-926-3375

Robert Shapiro (MRN: 111011354357) « Printed at 11/15/19 11:43 AM

iii - Shareirmeratemmer nyuerrranmsnere semen se emcee

Today's Visit
You were seen by Nathan Seth Trueger,
MD, MPH

Reason for Visit
« Assault Victim

¢ Mouth Laceration
Diagnoses

- Cut on lip

« Assault

 

Your End of Visit Vitals

Blood - Temperature
) Pressure fF (Oral)

119/69 96.5 °F

Pulse © Respiration
O79 GY i

Oxygen

Saturation

100%

MyChart Sign-Up
Send messages to your doctor, view your

test results, renew your prescriptions,
schedule appointments, and more.

Go to https://myc.nm.org/mychart/
accesscheck.asp, click "Sign Up Now",
and enter your personal activation code:
K3C6W-TMVW7-RCHWZ. Activation
code expires 2/13/2020.

 

 

LRN So REET EIEIO ER TIE EO

Page lof3 Epic
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 14 of 41 PagelD #:14

LACERATION, LIP OR MOUTH

Attached Information (ENGLISH)

Lip or Mouth Laceration

A laceration is a cut through the skin. When the cut is on the outside of the lip, it may be closed with stitches.
Cuts inside the mouth may be stitched or left open, depending on the size. When stitches are used in the
mouth, they are usually the kind that dissolve on their own.

A tetanus shot may be given if you are not current on this vaccine and the object that caused the cut may lead

 

to tetanus.
Laceration
=)
Home care

lf you were given an antibiotic to prevent infection, don't stop taking this medicine until you have finished
it all or the healthcare provider tells you to stop.

The healthcare provider may prescribe medicines for pain. Follow instructions for taking these
medicines.

Follow the healthcare provider's instructions on how to care for the cut.

Wash your hands with soap and warm water before and after caring for your cut. This helps prevent
infection.

If the cut is inside your mouth, clean the wound by rinsing your mouth after each meal and at bedtime
with a mixture of equal parts water and hydrogen peroxide. (Don't swallow!) Or you can use a cotton
swab to apply hydrogen peroxide directly onto the cut. You may also be prescribed chlorohexidine to
swish and spit to keep the wound clean.

Mouth wounds can cause pain when chewing. Soft foods can help with this. If needed, use an over-the-
counter numbing solution for pain relief, such as one for teething babies. Put this directly to the wound
with a cotton-tip swab or your clean finger.

If the wound is bandaged, leave the original bandage in place for 24 hours. Replace it if it becomes wet
or dirty. After 24 hours, change it once a day or as directed.

If the cut is on the outside of the lip and stitches were used, you may shower as usual after the first 24
hours, but don't put your head under water or swim until the sutures are removed. After removing the
bandage, wash the area with soap and water. Use a wet cotton swab to loosen and remove any blood
or crust that forms. After cleaning, keep the wound clean and dry. Talk with your healthcare provider
before applying any antibiotic ointment to the wound. You may apply an adhesive bandage or leave the
wound open. Unless told otherwise, stitches on the inside of the mouth will likely dissolve on their own.

Robert Shapiro (MRN: 111011354357) * Printed at 11/15/19 11:43 AM Page 1 of 2
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 15 of 41 PagelD #:15

Your Medication List

chlorhexidine 0.12 % solution Swish and spit 15 mLs 2 (two) times daily.
Commonly known as: PERIDEX
START

Robert Shapire (MRN: 111011354357) + Printed at 11/15/19 11:43 AM Page 3 of 3 Epic
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 16 of 41 PagelD #:16
Reminders/Additional Information (continued)

To obtain a copy of your x-rays, please call radiology 312-926-5100

At Northwestern Memorial Hospital, we want all of our patients and their families to be aware of our resources. If you
feel hopeless or have thoughts of hurting yourself, call for help and support: 312-926-8100 (Northwestern Memorial
Hospital Crisis Line) and/or 800-784-2433 (800-SUICIDE: National Suicide Hotline). For immediate help, call 911 or go to
the nearest Emergency Department.

Advanced Directives - Planing ahead for the care you would want is important, whether you are facing a health
challenge today or in the future. Specialists are available at Northwestern to assist you in understanding, creating, and

communicating the health directives to your family and health care providers. Call 312-695-1805 to schedule an
appointment.

All Future Appointments

You currently have no upcoming appointments scheduled.
Please consider NM Immediate Care Centers for urgent needs that are not life threatening. No appointment needed. Open
7 Days a week. Visit nm.org/immediatecare to find a location nearest to you.

Additional Referral Follow up Information

Please make sure to follow up with our Physician Referral Line for your follow up appointments at (312) 926-2905.

Medication Instructions

Please review the Medication list attached
This is your current medication list upon discharge. Check with your physician prior to taking any additional
medication or supplements. If you will be seeing another healthcare provider, please show them this visit
summary at your next appointment.
* Verify your medication bottles match this list.

+ Contact your primary care physician (PCP) with any questions you may have on a particular medication.

* If you have been given a narcotic or sedative during your visit, do not drink, drive, operate heavy machinery,
or make any important decisions for the next 24 hours.

Robert Shapiro (MRN: 111011354357) + Printed at 11/15/19 11:43 AM Page 2 of 3 Epic
PEN RABE 1:20°0V-0079T DacUMent # T Filed: 01/30/20 Pac e 17 of 41 PagelD #17 ~

IN THE CIRCUIT COURT OF COOK COUNTY, ILL

> oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECOGNIZANCE: CRIMINAL OR QUASI-CRIMINAL = f Ne
— Eee
ORIGIN OF BOND QY Bail set by Rule of the Illinois Supreme Court OR — Saas
Fe = ———
i cating . ees
USING AGENCY NO. 6 9 i> By =e a
(PRINT NAME OF JUDGE) (JUDGE'S NO.) (OFFICE USE) = i
DEFENDANT: YOUR RELEASE ON THIS BOND DOES NOT REQUIRE POSTING OF CASH OR SECURITIES FOR BAIL —_ in
BAIL AMOUNT x an ff — 00 =
= a re: a fr i eel en yi =
$ / j LZ) 90 CAME 7 Ye’ e 0. SS
i Ps { mae XX —— o
9 3 —
=
DEFENDANT (Person Preparing Bond - Always complete this section) —=
~, — ean o
Full Name Li STATEMENT OF DEFENDANT: I understand and accept_the ===
(erent) a terms and conditions set forth below. Further, I hereby certify tha ===.
I understand the consequences of failure to appear for trial as required, == y
Address f
(PRINT) f f
Defendant’s Signatiré<_.
City and i fr
State (pRivr) diel ~
COURT COMPLAINT OR INDICTMENT NUMBER(S) CHARGE DISPOSITION
‘s/f S -A-| ;
DISPOSITION entered by (Signature of Deputy Clerk) Br. or Sub. CT Court Date / i i i
MO DAY YEAR
COURT APPEARANCE: Defendant named above shall appear in the Circuit Court of Cook County, Ilinois located at: :
See bg f = Vy i
Address (Number and Street) ee ge i City/Town/Village whet £ ; Hlinois,
— z se st {2
“) ‘es - — art fang Seah aa ay A |
Branch No. f in Room No. Zé on zs \AA Ii ALA fi 6 OC at } . OCD amt (pm,
- {

 

 

CONDITIONS OF BOND: The defendant is hereby released on the conditions as indicated below:

& Appear to answer the charge in court until discharge or final order of court.

&) Obey all court orders and process; not leave this State without permission of
court and report changes of address to the Clerk within 24 hours.

& = =Not commit any criminal offenses while awaiting final order in this case.

& If on appeal, prosecute the appeal, and surrender to custody if the judgment is
affirmed or a new trial is ordered.

Q Surrender (725 ILCS 5/110-10(a)(5)) OR not possess any firearms or dangerous
weapons until final order in this case.

() Not contact or_communicate with any complaining witnesses or members of their

immediate families or:

 

1 Not go to the area or premises of victims/complaining witnesses home, work, school or:

 

Not to indulge in intoxicating liquors, illegal drugs or certain drugs, to-wit:

 

1 Undergo alcoholism or drug addiction treatment as ordered by the court.

oo

Undergo medical or psychiatric treatment as ordered by the court.
If you are charged with a criminal offense and the victim is a family or household

member, you are ordered to refrain from all contact or communication with:

 

for a minimum of 72 hours following release, and further ordered to refrain from entering
and/or remaining at the location of:

 

for a minimum of 72 hours following release.

Reside with parents or in a foster home, attend school or nonresidential program for youths,
contribute to his/her support at home or in a foster home, observe curfew set by court:

 

Q Report to and remain under the pretrial supervision of such agency or third-party custodian

as ordered by the court:

 

{) Other conditions:

 

 

 

FAILURE TO APPEAR - TRIAL IN ABSENTIA

If you have been charged with an offense that is classified as a felony, your failure to appear constitutes a waiver of your rights to confront witnesses and to be present at your trial. A trial
could proceed and if found guilty the court could impose a sentence in your absence.

FAILURE TO APPEAR - BAIL JUMPING:

Your failure to appear may result in the filing of an additional charge of Bail Jumping. Sentences imposed upon conviction for this offense shall be served consecutively to sentences imposed
for convictions related to the original offenses for which you were admitted to bail.

VIOLATION OF OTHER CONDITIONS - POSSIBLE PENALTIES:

Violating any of the conditions indicated on bond may result in the issuance of an arrest warrant for your arrest, forfeiture of bail, judgment for the full amount of the bail set by the
court, revecation of this bail, imposition of additional conditions, an increase in the bail, amount and/or the filing of an additional charge of violation of the conditions of bail. Felony offenses
committed while admitted to bail are subject to consecutive sentencing upon conviction relative to a sentence imposed upon conviction of the original offenses for which you were admitted to bail.

 

+7. jy

 

   

This bail bond form was prepared by:

  

    

 

 

 

Oam. /D p.m) Hour f i } 7 Z
‘ - yf Pi — Star fi af Police f J Col
Ten 27! - eae No. f— 3 Dept. 44 wl gS :
Date J at “~"Gignature of Peace Officer) (CPD District No. or Suburban City, Town, or Village}
Month Day Year > ae
Or Clerk of the Circuit Court of Cook County, by Loc, :

Tr

sate

 

 

To REMMANT NOTICE: Any ineuiries should be- dit -

(Signature of Deputy Clerk)

(Branch or Suburban Court)

CCG N6R7.3.2M_tamere”
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 18 of 41 PagelD #:18

TURN ME OVER .

wy

Thanks for your bu: iness!
BKO 664
4740. Orpington Pard
847-864-9499

FREE 'VHOPPER'!

Orderlis3/

Host: ey 11/09/2099
Order 137 at 12:02 AM
REPRINT# 1

=
vgs

10 PC. Chicken ' ogets

TURESME

“Subtotal

om scat
aw

\. , o) as
~ WY TURNMEQVER i FREE WGPPER'!

Sales Tax

'o Go Total
‘Purchase ~$ 1,64.

—

al 3

fmerican Express #S¥XXXXXXX4XX2092
Auth #099778. -Lxp Date #%/
Lane # 91 Cashier # 1137549
11/09'19-99502 Ref /Seq #012424
EPS sequence = # 012424

ea

\ A ack Closed ---
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 19 of 41 PagelD #:19

 

‘WHAT Vou THINK

visit WWW. MYBKEXPERIENCE. com
COMPLETE OUR SURVEY. IN THE-NEXT 48 HOURS.
IT’S BRIEF i PROMISE

YOU'LL GETA VALIDATION CODE, JUST WRITE IT DOWN

HERE: «THEN, RETURN ME TO A PARTICIPATING

BURGER KING® RESTAURANT. YOU'LL ALSO NEED TO PURCHASE A
S/M/U-SIZE DRINK AND REQUIRED SIDE AT REGULAR PRICE.

ENJOY YOUR FREE WHOPPER’ SANDWICH”

CHECK OUT THE RULES;

FOOD PURCHASE REQUIRED AND RESTRICTIONS MAY APPLY. VALIDATED RECEIPT
GOOD FOR ONE MONTH FROM DATE OF PURCHASE. NOT VALID WITH ANY OTHER
OFFER, NOT AVAILABLE TO EMPLOYEES OR THEIR FAMILIES. ONE SURVEY PER
GUEST PER MONTH. CASH VALUE 1/7006,

“WHOPPER'SANDWICH Caa7 J
(WITH FRIES ANO SODA DNEY) ~

(ORIGINAL CHICKEN SANDWICH [aac] xz
o> AAWITH FRIES AND SODA ONLY] =

0 CROISSAN’ WICH’ [2500]
(WITH HASHEROWNS AMO COFFEE ONL)

Pi

 
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 20 of 41 PagelD #:20

 

» que. har rmacy

744 SHERMAN AYEdliE, EVANSTOM SE!
PHARMALY. 328-3105 STORE: s

REGHO! (i RNH2891 CSHRHOAl 2950 STRH3IO4
relped by: FATIMA

Eytrpatare Card #: #aaeeuwa] TET

| ELSABAR GUCTOT CHP 32 008
ORIGINAL PRICE 1,29
COUPON SAYINGS 1,29 -

| BLSABR SALS TRTL R 32 008
ORTGINAL PRICE 1.29
COUPON SAVINGS 1.29 -

] TOP RAMEN BEEF 6PK 32 .00B
ORIGINAL PRICE 2.29
COUPON SAVINGS 2,29 -

JONHGHHGHBEICOUPONS APPLIEDeaa tse ents

1 CYS COUPON 4.87 ~ (VS
3 TTEMS

TOTAL 00

CHANGE .00

3603 9019 3162 8910 145
Returns with receipt, subject to
CVS Return. Palisa, thru -Ob/11/2020
kefund seount is based on fe, ive
after all ceupons and discaunts.

 

 

 

 

NOVEMBER 12, 2019 9:07 PM
TRIP SUMMARY:

Today You Saved 4.87

Savings Value — 1O0%

THANK YOU. SHOP 24 HOURS AT CVS.COM

Extraftare Card balances as of 11/11

Year to Date Savings 346,69
“of your Fell 2019 Spend
“5 1 2019 Spending 169,10

Fiil 10 preseript i
sharmacy and Health
fuantity Toward this Reward 61
fluantity Needed to Earn Reward 9

“harmacy & Health Rewards Enivol leent Status

Active Members ; 3

ans Get s5EB
h ExtraBueks

sal, sth ha

Ba
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 21 of 41 PagelD #:21

et
Pe cmmes tr a a
Pelt, OnDh (on ae _ A wer

© ate eve
Radek Ms diol te fot § ox recta
PC Resereation Rev aeot yuk to
Pere — ee
over Sell

   

 

 

, 3 eg ww

She RR how te
ents en: Ee F oz Pint S x
Fala) js 0 , 1 Z Jerporar
SPF ey awe +i4 Right

At1LAC bed employ ge
fepghane GV. reseearva ion
with Bee te ba ac peat Oo) ek +O.

ft Nev r. Pe is 04
oY Beers ray a wa
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 22 of 41 PagelD #:22

Alt Bon Je ae Ro path yet bag,

“ ag a eatin

ncid-t 7 al lide 0 aan Q ie P omd”
sie, 19 not tustwer Ae,

aay intey er ee S ee
Rai
dere, samt 5 > eae on

- ererG cS. Ay Supporting
5 te insteatl ck boc cor

And {1 et ond

ee He atte 4 1 Rat

"he Vy 05 not Lh wnegy ey rent
Agree re. rt ft eae aN ‘eo % qed’) in

ty, Pb A fer Tee aie ear t5. UI a

 

"ee
Case: 1:20-cv-00791 Documen t #: 1 Filed: 01/30/20 Page 23 of 41 PagelD #:23
ae :

Ryrevk was rire. serv \ Leak

2

fe appr Ao “ans tle 50 te

[Ssv« et fest ER OCA

tyich ng Yo +, dager Riese o
[\e ? a he & i “t | ee r Y

—

   
 
  

ape 7

ion Sie ie eS Torgey

JS, ond Wiole AY {

onde Ap BA, Tn Ba
Braet. ” fH n neck edb

On-tte WS Cow was het

Safistreef, {poo kn
2 Ov Lex wid v 7m

  
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 24 of 41 PagelD #:24

 
~HPV Chuman
oapillomavirus)

 

What is HPV?

HPV Chuman papillomavirus) is

a sexually transmitted virus. It is
passed on through genital contact
(such as vaginal and anal sex). It

is also passed on by skin-to-skin
contact. At least 50% of people
who have had sex will have HPV at
some time in their lives.

Why haven’t | heard of HPV?

HPV is not a new virus. But many

people don’t know about it. Most

people don’t have any signs. HPV

may go away on its own-- without
causing any health problems.

Who can get HPV?

Anyone who has ever had genital
contact with another person may
have HPV. Both men and women
may get it -- and pass it on--
without knowing it. Since there
might not be any signs, a person
may have HPV even if years have
passed since he or she had sex. You
are more likely to get HPV if you
have:

* sex at an early age,
* many sex partners, or

° a sex partner who has had many
partners.

If there are no signs, why do I need
to worry about HPV?

There are over 100 different kinds

of HPV and not all of them cause
health problems. Some kinds of
HPV may cause problems like
genital warts. Some kinds of HPV
can also cause cancer of the cervix,
vagina, vulva, or anus. Most of these
problems are caused by types 6, 11,
16 or 18.

Is there a cure for HPV?

There is no cure for the virus
(HPV) itself. There are treatments
for the health problems that HPV
can cause, such as genital warts,
cervical changes, and cervical
cancer.

What should | know about genital
warts?

There are many treatment choices
for genital warts. But even after the
warts are treated, the virus might
still be there and may be passed on
to others. If genital warts are not
treated they may go away, stay the
same, or increase in size or number,
but they will not turn into cancer.

What should | know about cervical
cancer?

All women should get regular Pap
tests. The Pap test looks for cell
changes caused by HPV. The test
finds cell changes early -- so the
cervix can be treated before the
cells turn into cancer. This test also
can also find cancer in its early

OVER

 
Case: 1:20-cV-00791 Document #1 Filed:01/30/20 Page 26 of 41 Pagell

HPV (human
papillomavirus)

  

 

 

stages so it can be treated before it becomes Canl prevent HPV?
too serious. It is rare to die from cervical

. . FDA has approved vaccines that prevent
cancer if the disease is caught early.

certain diseases, including cervical cancer,
caused by some types of HPV. Ask your

What should | know about vaginal or vulvar  @0ctor if you should get an HPV Vaccine.
cancer?

Vaginal cancer is cancer of the vagina (birth What else can | do to lower my chances of
canal). Vulvar cancer is cancer of the clitoris, getting HPV?

vaginal lips, and opening to the vagina. Both
of these kinds of cancer are very rare. Not all
vaginal or vulvar cancer is caused by HPV.

* You can choose not to have sex
(abstinence).

* If you have sex, you can limit the number of
partners you have.

° Choose a partner who has had no or few sex
Anal cancer is cancer that forms in tissues partners. The fewer partners your partner

of the anus. The anus is the opening of the has had -- the less likely he or she is to have
rectum (last part of the large intestine) to the HPV.

outside of the body.

What should | know about anal cancer?

* It is not known how much condoms protect
against HPV. Areas not covered by a
Is there a test for HPV? condom can be exposed to the virus.

_ Yes. It tests for the kinds of HPV that may

lead to cervical cancer. The FDA approved the
HPV test to be used for women over 30 years
old. It may find HPV even before there are
changes to the cervix. Women who have the
HPV test still need to get the Pap test.

FDA Office of Women’s Health htto://www.fda.gov/womens

 

To Learn More:

Food and Drug Administration (FDA)
http:/www.fda.gov/BiologicsBloodVaccines/Vaccines/ApprovedProducts/ucm172678.htm

TAKE TIME TO CARE... For yourself, for those who need you.
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 27 of 41 PagelD #:27
preve G Stvesk ok kynct luck. on tae >| facing be jf ‘fig LaK+ Phe at Cc an fa cH

Rabor-fiwastalate of stert tohouk 4 a of
Tis Bate of.Or rive fe, Keloer} was pare wed wort pope:
per rn eke Cx ert Se S on oh Ving Sere ed Heide 4 i hits oie mh fers iqot or
or dec! leg 4 wee s re{ loe+ ad ot & Sen ue cha | avends orftar
Use SPruieve sssure Pere itqe 4 COwel , O- ex antag, fone eat “Re
atter vele ay re Se, fell Am tee cnet one He, tue had yas! th od Caomiac f
Voy hoe. tee Chense Ou ASH ‘Sd Keele, Te was ves Ap GET E CA Om
Q+ -)yne-@ LCoS At od ae btm ol bug le. od Los Svdlge aol shove Chorged ong
he eoerkes Aya dle. Ohate ve ttecd ohtees OC , spPOord S rok .
ClUom vaopurd ov etcty ee: iS Aalto @ belie oro| Sevdeeoh
Produchun of Aacure n¥< pe $s vip oly Chong ig te mood of or
Sev ov fo YY Serv POS, Dale: ot retiecd be for e Orv ing On

Oley av goa ler preperedt wt 3 +ty ee wkit )ove- {erievs Meal
Or Mlewhimg Lotte aol Aes G NO CoSSory Prace dure TL

i, ° R elegi bole opp Ce Poa
has, kee pet: My Supers af ea Ye jee Pa ervrech Whee bs foael haart:
Or Coyenr j oH fs - hh fol adel & E44 de iat. “ff Oaie.s Cae Stovtres , ;
ee Hebei Lethe: le} Pare ae os S gs ES IE ot See. 7

es
" Wh veh Sthewinrcl. ayaut +é on eee feS Wee? Cesiieet ©

Thais, ~ 4 ahem “n- fete al ¢g Lae t. prndets P + fle ar }

uA fiea/ ne ole 1S act carve & fe CF PR Atadires it USC

th ter ¥ oT Weng Wh, ct n° Te a oD fold ee to Wwe he fea berf €/ic, bee
to dispute tir avfenily ce avin ties oty Roburt
on~tte Geksercrandind ot bres ad precene ene te
Lem ot ery aol dher e¢ per Ses ial daley eat fos. Seta ce
\wr Set act (ee ved ya S prods trie vh a Be thei §
Vii t Se wele, C&Se Searsclg Le OY fea Sibde Mla / low Sv 14
Ley SUS Cov pervation § oe State 3, Te IRS also dwoducs
daria Aisrtes te Go AEN wres4 cha ILemge s tLe.
wy oma drustwrotiy 4. rH OA dh. O- abevt's brusti worth ess.
tip Pol fe wer th ol moliVreteu a | . Reber Ww S Pre oho Ce
— OCtlales ack was pelere atten act lunduen ee wy orld loser
Chowan \eloar A*s foyer ' [Le gi dy nase hy And my fawars

ON cal \oeherev hws! Or ot fe SIVES Tee Distwet fen be 4 bo hwcatey
oe dol Ya ye rt « ne Oana ~ jus >t € CeR meri wn i

s du Ff ene cof a. ol

“bd com rs

 
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 28 of 41 PagelD #:28
- O44. $49
Contac \- . { ge. tac Cob,

Te layrsirw L Or Mo a ca YrR boyim {
Preduchm oe 01 Ojr2e \

C Non Claiv Gnd Ftp pw oak a. os Wrivel Per ser.
Ch aitom Chasen procaday e | yuLeS Gel dre
aaah Comprar) con. \nlee av ity own iM Haren fovgibdr ow
shiff 7 IM bag ilo le pronsttnel Lega rules
tole Hey lee Ag refadueteg - 4 Arplumace Prodoce vules, andl
aiflevert wena baw A eatin ——
fapres — di weaned haere | a prac heme role paiwedue.|
te Sa Le gyorg lary e rot  OLa Wn vequlatius wetiy nef
appreciated oe Love Ne hasedeel Male % pve a Anca. [Le Su peevteR
(eebaew! ten et a “saa * Seid of individ closms

cf ond Must por agluce ‘te ta atdue. \
was zu rl teas, | ‘
orthoses a fe, hers alt Ck eas d

Qa, Samad ants or ule s
Tey ay vont” \ /) ie ee Prot Ae Profeck iva mw secur pet

rCeé use Conds ee As noe Puri Gw-® Gr be srry LP Oke ole a
&v

= tole. ¥ whe s >. oA ew YSe Ae Cock VSR te
te ov yore Aveo Sleg

[. ) SF Oress” Ye tevener ti tnGleadhncek qe
Hinaly Or TONE Cress claim pues yules Tar

ane Tin ow ant yl eieas S Claims Nal Ate ole vis te
mloihvn te wen 5 Ay. ef Ue t) \ S Cov nplice Tey « qth ( OVG gi nally

    
   
  

 

\
rere. SAW LLEB OAT Cae" | Ce ech PH id, ar WBN iy Om Ser VA :
matte jae ab Unuseel, ve, (ect wk hee ov even ow Sea
oe Pleivs | ali betta + te WAS OF) Bes Vin Ya +14 YH,
‘ee Me} c pace as we we || eebne -
aren \ | Vileness MC 5 Cir weeded af Ou.
lot i Ver Of nite l sf er ve 8 4 on es ah
et
iain ah i te ladda, ai $ Older ech Ataf 1 An pig Ling! “
a ‘ piel fo Svepe Ge le: onal su piv weA on TH:CT 6T/90/IT # patuud
opp oack Arie Mi, Dis “ry ret s euiund Lo} ssed eve’
yrane Ss Oreee-
Kew Sear evans 5 a ders re or previe te CREED ECa: raquiny pied
Ov mage » ema a undeae (so lot ean O.e OW lary one BLO 7

Ayre aoe, EOS

Sind a ey ,
+p ioe Ayine by Ant pe Ge Stent g pre Seq

oat 4 ve “ve A | TMM
riee® A opine ot gor Sizaed Set"
re ¢
havi me dance Me ; trouble. ume i, aot he ys MM Gwe ae song ney

- biden Sp Cun Auesqry oijqng uoysuen
Ste yy Or sgils feusor Mie Se =I as Wr vey hon: a Die a na

wad
ar

misleaduspse: 1:20- PERG! 4,Pec Pea Ua test 1 die

 

ws hp

OP OUARIZO PAGEL? A WRADEHE Fe chance

fe tet Pelee’ Avail ow ee tle rolemaocle),

 

he 4 hs te,
{| Rive OF te Chasm Ps Vs, wrth such Tribe ¢ lide Pedinet’ s
= lee y ee Leanrg he ast nes, writ ay con, A
Aediscveey 2 oe Pesca te toge4 enrel, Te
lon is He ty orp wats ta bar row Ov" yreer4 orale
wal roe de Cray Cre Oo lLoarn tua Cre
w vou vit uP mckeap shots ad conprete wii RSet ' :
Ay vi Te: f onsen pile Gllers thte Praemar ile Cy (eee igi hoard chaning
uF PHU Lt4nppne, i ‘|
O4- Tare Love “Pry le boot Fes | fe accom hth cerds, Case were
Ones, te 4 cveatn, y bible trams, The SK a
ne Se vey vit f
ot “Tovge dhisatjoe five Port Cleapl, » get eee
* ae Ol & Trsteect of Sterny budge! Ridond annt save te prov
a Cons moat’ ov egual reghis, ovement s{aler, ov histori, )
t Te < eh ors - The Chane wor les cr dte thi sorect bas
yoorede clea nfelldole, -— Persenai erg or digereet
racy C le pot Shea bee th fap eect Creating te
P lewile SS \
fe comes batts Come 2 Cre © Oale~ compe hve Og eel
whet +s Cm Fam fot ovr , blames, rhe om lofasplemgets ox
a quack iy bab Hes, - nit pen ella
| Sc di ~ Loesup| a} demdh nv OP Sah porte ' pape ‘ard, oe US vz,
a Pxbvad Uvvieulor hybbre< bis cach od tem fibre CiImpu- safes, “hate
ite eigrannns 0 lor vn Mhing fo Corenel pave, tateen Cove of asl he
fom iycr lounss," waste on Son feuhidhySShl| ransesguorfness o- G UAE yy
typ gn tre | lds year { wie . "5 Mg of Wes por +te aa av OW roy
al Gas. pig tare Hee an guns tee oad Preld 15 Te 409) pow
le hen 2 breske S & tld ici my gle Vent Ss tape ited tu eatheod pen
{ hiv Seilon nth Nas :dr¢ cved ii Tigi iy hie tHe | Ramos f,

¥ejul awe

Breals \\

Goal he “jut oval gee “eo wed S fate Was cutot cuntre), Me Le ate bweelh,
ar Fee jyubSien4 i yp pes vibe. Oke

Ane ng 5 Past lore Oview Rte te threshold

OY eter a
ce the 6 GC. tus Cio

tad hype, 66%

Oer conse) pence Sy vi ; dup Se oe wit

Dee hive, v mens I's id Sa leurs of te se S, yo b us Waste of c eee aaees cel Gin

Employer. TR Tan: Nie He Suslendne Mes FU charg fed al olor

Slew ioe” Tle WOd gyer- works frecess dnd fave wad prof
ee ¢ ; Vesul fe or Carmo bysvela ,

 

harah ag Te re Comes ho Qh
hie ae

es 68 , teony Ae
Aa) Sur pa SSeS SUA
Ow Naghoked Sev ve ste

Whe robe
CcheGahe ” yd

Tele

Duin shut din jens al vo on yore bby
as het he C yey ie Ae Ratios ot wd Wea ,
yen RS fe pond +4, Reb n@e dv, drecded les te ena Fa [Bina fr red Schere)|

a Ge {Be ne OFC

aclu 4 :

a

te @cliim >
Wal zoy dav 4 i s.
yea $e ine of dnguistael |

Plevi, of GCC Ont a ce Gna
Ber ok Au VSe oS in

{ Sub Blacher) vv"

vith W¥vendlen
dD itleadug

CALA-
Rey tang bem,
blew: Mew SMB fen vie
Evanston moh sonnets fey a Prlacenlaside 0 Page € So.bf A pagoin s880{ 0S % ne hee
tor

‘“ St
Adult Guest Pass nile \egri iL Yr ove hag’ rom Ge

& tea
| il n tel tue. iMdws phos oe Sey ot Tysreke

au Sthess | byenrches but Ala Suiatfewdt a4)
O ene Lenthnnr Ae yules ALe byron chs ws ¢ dese, het

Va pe 4) Tee, tags OOO IZING or A ileay ied
= eC Ae
Card Sores 9953412 eae | jee = fo ve gui ve “* Sev gerr “A
oguel Wes aw expense Sdowt “mi ioe
Please keep pass for eee bot fee wap od Rep ¢ MAL. Oh ew" pave dnd brome ors, Ons pute q dee
Prin ead 12 he 1c Aha wert hn
nt @ cesijued pus oie te ethics et cfotld ob 1% 0 eae
ot na oy Aa Jor Visa yevtect aa Chpcs Owe Cyutra ey S24) wy
lle side or fies “tat te wwe Aveshiar tele mM Okt ef Cye acy ss vem VS
_ Mote Ege Cam ee Whine — Spe VY CLS eae
ie cee Ge ine CS pules tle. yecet
Vex “We Aysi, a neal in 1 “it _ Dhewal oy2 ner hee {
Am ce . Prev < slle at In Civer t Aki
The “ae CH aA tWies aa L. he ie be baw VLE - vr ate en

The 2| * Comp (ir Cleuir yt
i Shiv ; weeltee I Ci nadie lna <

tLat de. Were
tender Age ov Gtr Chees vol Cbeie aprack the

          

 

     
  
 

encvoauh m - 4
adn short eed le was he ecto es,
Ac” v A a] ee. oie iSTu<o
me dans fe wish, si 28s Supposed by ; 4,

pnw Vn ov feacl q ve eH Pane Ye To bas bet foe &4 | Ov bee ¢

lear W Fran an- nae p puial 1e Ek Aa ys [La teu add div | fo
‘ ie ve ; Car 5
nae 6 vel? fea~— Yr genrg Wnalce Re witokee, gma che nao

IN VE Lead MY le} ge lua lbp dz, Jw nev 24 Mm which allot te Nes

to pln +o » P te gover Mesias wid Shert bad re ov ooh hnis stole,

wi AM pane (Vb ~v SLa caw Geneirreta | W/AS boc bel (or Le eat dealt, ou-of

way Teac’ i NO Lavees be dle. los Stew ater Wu vy Leronsitul

Me 0 Civil eq US reds on te vekt decocle Leciacle s

toatl Oly rorney* Dr e4 to ioe Chek, Tv vee nef

6 ke So Shc ache die Prepereak | hey leary a le gace aot
be pec lash YWAL Ades isha Ale o\lieat1m:'s yrdruwnentev|

oer > £ cae
Packie moles, (< Weed ede bork. Ni&tw 1 tas Ww sei ade
ed lacksqyorey fare, ut TU Ans

vue sin be, St Ve Salih Ora OLA ee
fee ve fle be tts ‘ ab che on vie ye h® ete VM i \Lew Ue ge We in Ny! wie
USE Ss bons hy? », Me dye not Pree sien wr serebt VA S a | (are > SIS Ui 1
Soret ie ly , th. fathead fle (vg iad Ayn FER. 4, yy fy i Tle ¢ eA 4 TA

gare PL RS Th,

COeejo on Sar re > wan fee AV ensit ey i¥y ole by pelred oye “Le In 2650C CY cept of
deca tle, a Yousrt porter § 7Ze oe okt, v ew
Ov hes: dye, pSSvES bet Con ea cfp or Geeadil, Cyyalké ranah , Ve Wes ROC, Ane

fle-fis pur Pose fr ahs gutres te. Kind of ex iStorey €SE Le gt Juhl
CAISHSA Gt "8 aMinia hy A (Phinewk ar mae he Lb tAn pig fe ache
4 ae
   

ry,

CM yf LA d

=e } , ey f :
VAN Pa CE te 18
=

e

Search Interactive 1:
Questions and IRS 7

__ issue cannot not be © =solved_onlina. use the toll-free

. Find tax law inferination in your electronic filing software

28 ree BS ves re find itn www.irs.gov ’
ux Assistant, Tax Topics, Frequently Asked_

2x Map to get answers to your tax questions
Go to the Let Us Help You page for online tools and resources. If your

 

   

a mnie re.

Go to IRS. goviPHb 17, Your Federal Income Tax for Individuals, for ~~

information about-filing your 2018 tax return. he os
Use your mobile d=vice to access IRS eBooks for instructions and _ .~
publications. LAS t.
Publication 5307, Tax Reform Basics for Individuals and Families Ach

 

Finding a qualified tax.
professional

Search IRS. govic! hooseataxpro on IRS.gov to help you locate Vo A
a qualified tax preparer

 

Preparing a federal tax return
“|e

Find free options on 'RS.gov or in your communi

far those who quality: |
Go to IRS.gov/FreeFile to find brand name soliwze to prepare 4+.

 

 

 

 

Click the Help link =t the very top of the page for ways to get help. 1) »..%

 

 

 

 

 

 

 

 

 

Checking the status of an
amended return _

 

 

Kar “and e-file your return for free
<1 \ , yy, je Go to IRS.gov/VITA to find free tax help. Select Free Tax Help on the oo
= _ IRS2Go app, or call 1-800-906-9887 to find the nearest location for. - Avs diss
3 \ free tax preparation peta,
¢ Go to IRS.gov/TCi: for free help with your taxes, or call 1-888-227- 76691)
: _ , to find the nearest location for free tax preparation ¥e ft
e’ ‘Use Direct Deposii when filing your return for a quiver refund. It’s
uv yrole fast and safe. . Dick or
International tax issues e Search International Taxpayers page \ Laer” bel
An issue that requires face-to- j° Service is by appr mitment. Contact Your Local Office lists FE ulu
fase cepistonos it -# locations. f ail Se 3 SU USO Or ah BpPomUnsiit.

Getting a transcript or copy ofa * Goto IRS.gov/GetTranscript quite oer,
tax return ° Call the automates transcript toll-free line: 1-800-908-9946 he opk
¢ Mail in Form 4506€-f (available on IRS.gov) ae
Requesting IRS records through j* Search Freedom of Information to get FOIA guidelines for , The
Freedom of Information Act . requesting IRS records Meh atl oly «
Making a tax payment ¢ Go to IRS.gov/payments for optimal ways to pay Aaa enIne by 4 ¥ bl ry
phone or with a mobile device using the IRS2Go app. eee, ee 7 |
What if | can’t pay now? e Go to IRS.gov/payments and select payment plan. axe See ge) rf hemve.
Nev . dt e Goto IRS.gov/OPA to apply for an Online Payment Agreement to pay ie
” epihaia: ,,. your taxes over tims CS Sayre ne
‘ i ° Go to IRS. gov/O!€ to find the Offer in Compromise pre-qualfir tool to
Ldvole Woyse Ww ™ settle for less than you owe alia ded ih VA apg
Checking on the status of a e Go to IRS.gov/refunds for refund status Prk Ue 2 & the EA
refund “lev. we § Phe. Toe lf Select Refund Status on the IRS2Go mobile app Lo gbles He
1SSu € e Call the automated refund hotline: 1-800-829-1954 _| ve
e Search Where’s Mv Amended Return? to check status |
pA] i ;

; a
4 L

 

Determining how much :

YOU OWe

wy 7D Cake: r. 20- “CV- o079t ‘Docurtent . 1Filed:, AY GOR Page’ '32 of? 44

PagetD 32

ty Wr ; A AS V/ ae
a . inv, “D4 8 LAA 9) i O} t Ary xo wr" r-\,

A . }

Go to IRS. goviaccount it to view the amount of taxes owed, ‘payment
history, key informiition from the most current yer tax return as

 

Reporting health care coverage

 

Understanding an IRS natice, or

_Insurance Mark ae lace.

originally filed 4g “SSD O[M [MyaDAF A oY | 1p |
Go to IRS.gov/aca ‘5 Sdelennine if you must reconcile advance _ — then.
payments or if you can claim a Premium Tax Credit tar" sed |

Go to IRS.gov/ITA !o determine if you have qualifying health
coverage or a coveiage exemption for all 12 months in the year, can

check the box on the front of your tax return or if youreportan = felis,
_ Individuai Shared esponsibility payment for months without) 9, @.4)))¢
? coverage in 2018.

Go to HealthCare.gov for information about the Health fs i i ot

Call toll-free 800-9 ' 2-0452 for more health care relared

rool

Search understanc: ng your notice to find additional inaenstan Ie i, “es by 4

 

 

 

 

 

 

 

 

 

 

Letter “ru ¢ about your IRS notice or letter thE Spt 2
Getting ar an erates : a raigl Goto IRS. gov/E IN’ 10 apply for an Online EIN Application :. ey tt ue
Identification Number :@iN) ¢ ovis, jgNallagle Monday ; periday, 7 a.m. to 10 p.m. Eastern time - ey ecs Ti

| Getting an an individual Ta: payer . “Go! to IRS. IRS. cgoviii! i iit to learn more about renewing an “expired ITIN
Identification Number (1" N) 1 ‘-) and to get ana appli sation 5 tae ey e
Understanding Identity 3 ‘heft oye Search Identity Th sft for information and videos tiiasg | ¢ . é
issues Ake. Eye noisy ek Om vl im f ; ‘i 4
Obtaining lax forms Or pubs. OrV1 |e Go to IRS. S.aov/iegis-pubs vw LOM ye 4 eo

 

ni bye det

 

 

 

Gon acting a weal Taxpayer
Advocate fle if Syed

 

  

General Tax Professional _

Information

 

 

 

 

Find Health Care Law information in the ACA Inforrr stion Center for
Tax Professionals

 

 

Getting a Preparer Tax .__

 

 

 

 

 

IRS information affecting tax
professionals

e Goto IRS. gov/PTiit to get PTIN requirements and remew orsign up fora
Identification Number (FTIN) PTIN. eee

e Call toll-free: 1-877-613-7846 sl

e International: 1-915-342-5655 (not toll-free) Ny A

e TTY: 1-877-613-3686 +s >
Getting a Power of Attorney e Search POA for information on Form 2848 and Instructions
(POA)
Contacting the Practitioner e Call toll-free: 1-866-860-4259 for help with a client account issue
Priority Service
Keeping up with the latest e Search “Join e-news” to subscribe to e-News for Tax professionals

 

 

Follow IRS on Twitter, at: https://twitter.com/irstexpros and

Instagram
Like IRS on Facebnok, at https:/Mwww.facebook.com/IRStaxpros

 

 

Publication 5136 (Rev. 1-2019) Catalog Number 66204E Department of the Treasury Internal Revenue Service www.irs.gov

\

“Go to IR to If iRS. Souder arert 5 fo find tools ; and in to von — oe oS oo
Evanston PubmeLipraryy-00791 Document #: 1 Filed: 01/30/20 Page 33 of 41 PagelD.#:33,

Adult Guest Pass

WIN

Card Number:96658520

Please keep pass for printing

Printed : 11/06/19 15:19:26

“=<
~—m
a5
on
{ WO
AL —
An a =~ )
ae
en —
ra si
na
Zi >
J
4a fh
yd
Bee oy
me Pind ot
tc el
|
maids, '
2 Td
we
@ Soul
a.
7
to
©
en!
% Le J #

A Se
gs aa
vy V ae eg

ALO
F Ne

ue

. a wre
+ \ ie os

* e tla

pole ae

q aa
‘ me
. yt
¥ 2

oO FN

J
So
LAg
Jy
je:
j
hy /Diay fA
J f4 rae: ‘
f j
(
L ‘
~ Case: 1:20-cv- 00791 Document #: 1 Fed 3120 120 rege t mj 41 PagelD #:34
ov

Mie.
ha; ee hy yews to. find — WES eli

Undor ov We onech a teac The pads te fo Pov lake,
Ee re le, woe Lary penal (Kee ok. tle filed

SperfalyyleS tell by offered one — Chabad
Smee) 0 ey crn ALA.

@mplayeeS, Stole employ non pee, apaytootl N04
3 Cant

perth  oarnky vp

 

 

 

ORE Cte Ss “Surt he
ve aw ny Cw eee! sh Re toms Marhe cut
wt ew (aloes
aa Over 6 as Cad Law, OO ite
7 ¥4 (ow ao Ot Ale tit ne ons le Svante Shere ae bu
\ RE L a wid fe Frbisd Lae A aah e | Py oN
“Tee WE } Ay i¢ ‘i ey bia €- eb \ Se4 + if a +r ; Sq Ladd,
yr ie. hd . yea. + > , nse go of UN “ 4 fA, ves a Whe n f P mj ry od dat.
He as Png é BY anh Cay 1 ad Qe; vt uv’ how wo plo iw i « chy
hot pie bw ime hy" me wut ity on ¢ Dav eff Wma rect Lee, ( OMA groups
ee ——— Se ae Se us ; ne rn
oT 4K ex Ola y2e ales on} Ke ban ioe CL. (av be a + nicl >,
Whore 5

Cow Sus fanaa) refund La fle Svif ; abt

fro de Cur der) | fo form otters ovat Fond qukcols ort

ySr
cis <x bk Lope fey ol ey te verre
c apheny neler doteile leave he sek Loe
pow ad Le Ct len be aid Ruane fe) oe
Lh he, ad Ancol He beccime layers a-
a duce PE Cake: ee Lvtrnih > ywstte,
tle dete ite ole Of Guess wle
of nding Fe, { ayvasgss apr - a CR ead : Ne Lf,

— ae Le On veshe,

: fi \ i yee oe CLG. Pein
(2grerr Rete of ay ea gas ake wes fe faw Git ca
: Poboeea- an de ere a) (Bava) |)

 
  
 

Ad Asie ss Cisuyt Ss
He fhe; gute Qelaton es Ie Dowie y
\ rn yelaled te Heeler ses ev ow.
% Aates for

: related si Lowsurt,
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 35 of 41 PagelD #:35

Evanston Public Library
Adult Guest Pass

ni Ih Hi Ulli vn rchh
!

|| ] HA | é oe
i tii il fi

oreyet= tut ve

2 a a
44 ". t dat < % " i e CA Ce i $ ae &
4 ‘ .. ee
Ca:d Number:95050100

A ome

Ae. te {3 i fi Bay ues nie ot bi 3

tog ? Te
te SOs

if iP

 

 

a ft “ cai
aA :
Please keep pass for printing : id t
Printed): 11/05/19 20: 12.38 pea oa hy tT agent 7

L035

y . Wed. ‘ ‘

an o

re {So
CO ¥ Oe ie #
Cert ‘

Ui

A

1
SoG ia a

.
ee. Ler

Cye a ai Wyss ‘SHvakep

he Lt i ot gi
Pu Vagelts ry ere

WO Gi Na ndtine *llone a
ack Ah dileeved USeck Le

se j# a

i ae 1 :

" PCa t+
he) , wey to od
ck £ FA &
tte Ret ere
oof ted +8

ey A, «=

Wy

y. F Le cr

ey Fe

gn 2
lle
he ~A
f S
ly auf S
\

on
oy Oe Cy ny . "
ee r * — — - snes steep nara
a = de SO "04> =" a es gc: ee ———S
~ ae ae

~ Com niaAe Ay &

yoke

its vi wie

Prado te side of
va
Ailene

ws imeabaee é Ms

ary, ,
Rat 8 4 bBo
2

——

41%
a -
Pett Vy 4 i ‘
eS |
Oe 4 i
hales Me"
Rare why |

Tove Sa suspre, (TS te ln ae
(rolardere te Te caek ay a Ca
TEINS SG OY yor cee A t

w-\

wt

Naan

Yu AA j H & a

ef
| eho uns

Wit “48 G-F ?

a Ph lew
le eee
ay ayy ft

Cyne,

pe we Cis ” $ ed
C# Je cd oni Re

‘ Ve viv
¥' & lor lis
on

iS te y | re

HEE fet

elapse s

£ BD Shed vy ty
Le + Veet trod

fig ‘
iit im Certt

. eu :
svesult

ot
oa » Yee KA Ay Se
4 ee F | a r
Sage wed

tan t
Owhe Th vse Fur Gh Biba be,

a
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 36 of 41 PagelD #:36

 

The eases ie ery weerniner gh Com rade Calttee KS
do Mr. Sheyotre ov whi, My, Shape? R23 “a ie
WAS Comma 5 Stel Tok ck TF = ‘ | uae Ps Ce wk ;
grit Wdependart 64 tar cbecrss eavede Le, te
pad te Canllicks 6f talenest of ne cee Ee
~ Ay Woy citcess by ert ~ Stolen stem,
A or Ase * ea i+
pee Pee assy Tot Fen after Ae lelormactry tee
‘ al leek ary Chemee ty See

“ovve he. Vs
x alga poe eb hie ts 19 mismdnsjacA aol gurdect le,
Mordak, oo risque te orealion ta} te Pouled
On ela Ore reports , fepovis éi te . vp Te , aK see bith '
hove fa wes nce lowser of Pe Ver jes col Cord a \oyadren
Te Some ij) sdence Te sare be of enhrely Aiffercre} bhectiss oh
ond “to plomnrs te

WAS Aot , rol te EX RAS A :
hh ehhin Sosa cae we, ool
And bole bent by Ih fren botHy Slepng, “Ne els qr oes gu4 22) Ce bi
frool Evidtiice all aie Of Individvals tLe dele get ’
bry € Cored. ant Le evi ce gf grouped ote rawr wes ky
addbe allaved deo Condisted of Spectral people
testify oe wet to, On testonel oe-tey Bohm

| Bpkion wise Ae ccnu tH

Nena tat Ve Cocke Serdar ly ba _o abate Ne K inal
Ov Comply Ard fests Nautls » Reliant w au mm itratwes wee

WSR WR Cyn iin to “Le at, Wusval rude , ex Greece,
Conler wea , UV Cied t a-Oh ie ek or ve vn cteteor,
; Ys Certhy§ Cauwd-
kare Sevue). Pa nolucedh betregeel leg tad ‘S tbe cul “th
Yelrqitws, aA SOQ BEH Curved mc ylet Intreg ie flx ty

peer over ond let lay cg vBe | Mi sundly $4e~ef Te Cw yeug-
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 37 of 41 PagelD #:37

idulCord
(iar cove

te (2 Ce ipt One neuen
by, oad dba pli ack toe

Cre, oer ole we dyes fin tz falters
ter vtee Wi S574 ‘ at doles, ret. ok

We Ste le Te VA eying Reipites
oud oy Tle Yeceipr

Sve
ze covnpero anvsedl
OY U (le apn be. OL Ao.

iY Ow setting Wie

rotyin Ly Te a Aes
6+ Tk Pr pry He

A lq eC We J Yh f
a fh i ‘ a \oel VO, A yy
On 3 CC oy : —S a
| \ ty purely) [hey
on Non Te

“| SibP-PEP(ELL) - CNVTHSV au€9

-BSOT-P68(ELL) ~ ZUVH.O

4
‘

‘010s -PPE(B0L) ~ MUWd LSTUOIT

| ,  TO6c-PBSIELL)~ AVM
| GLTE-BS(GOL)-WATAVH
er QLOSP9Z(ELL) - 1156

CS69-PZ ie -GUVYMOH ~~:

wi
2 pea oh RR ote

 

tet Wes ¢ 4 by tye sh tre
= W |
ov lay twetats all of lorry of ie, lei
i : x
fe fe vet AES “Te : c Wi, 1G OE » Ape &
| i= i j , .
, uaaAMN | INOHA | expectedkeal h,
| ov de Cwrously Gel w Am On" F
Cyl A ' " =
The mate . ¢ wae Le {AJ Vy a Z
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 38 of 41 PagelD #:38

a ee P| 2 m \ 7

| | Lost RUNS
\409 b a \ 28 be
Last FOU)

Cn. le AB tm
ae rjee Cp Seto) it

Ge ey { sping be Tye | Last Four)
YT get wv ft 0 p\e9 FE Qareend,
XK ant i

<°

‘ NANT f

GIRL ytaRevet Les
Creu | 12S
| RRS Ale

1 wh 3 dayws. Ba“ TERCH
The ples COT '  §TupiEs = My

j S gop seo are i i Rite
a Sa gle 3 A Be 3 — CAat
“ Eons Peo fry \ ae tte wow
fae ak ON 1 oT” A; qf, \ Ph ee +t ’
¥ 4 ea mers : ah OCD ag Te UR - F “x lar *
cay Sor | 1:6 ¢
E Eo ae : " te ter «
Apes *

 

? 3 ei en Ror phe - <4
at ye 9
poy 4 AE
POAU layer A ta iz
Peau Ay ON +24 6 Wo [ rei } (Hes
A

na ; ie |
+iNonde od pani yo ¢- Ont pete
; 7" ClLOAA/Se 4 i. ,

“The. LAS Se Dor ArCo pate kX

{\ nour on ph ‘ Pe WE a

i 4 af), Vhoew » :
AA UR A Hea si A

Mimi

: RS Cinder c AV % : Va pe 2. ie a tel |
by ¢ C SfLir¢ WEA ans el é Af Le hs i, fortis |

+
j

 
   

Po fy af a a : i
fe s { Steel [ei i me) VI ice fevpe S|

} re ae | au wi h ue 4 Su 2, ee + he ga. .

—_ Cerri. ke

if y e | #
f +e tun rey ea 1 CARLA « > i | xiv | | ci
A LX POT i ; ee = oie SE Non | i,
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 39 of 41 PagelD #:39

oe Rae ST Lewrevee

i dyes S$ hg Le [ood yew of.

04 othe wag O Ly Krana2ale ,
Ciege Ie ot Bats Gti a

. ov ou felt Sisrenonee
coe (loan we dlepr vation of
¥). Bit Emp (wynent

es vem loti ae + wil, Ar ul
Ano Ae 4 olan t #1
ir — Lee Enleriam
“aN ne St | Cs
i sae * Velenes peisterevs

fyve KO ONT

2 readin’ Hal, “M95, ChoveleyP wash
Steve oD PRES Silke any -Ov4,
WC ea | ies i POWER. One yeqyeahin
appreve' Ck Ov Giver] Paya Wwe bi
v on Bie mate eye 50k

ep

qe, swtiky un to hina lety vase
He Foor he mberrphuns: ve
aAiploma will CANS VG, He holdoy -
worm qe Wid by WArtele~ ~
Alcossowres: Atle te Lack rte
Chetanres iM ContnVaneg werefte
fatthaes ar lyse~ davier
Suds , or COMPOSE ee ;
w ahs lo Ate j(Wwhery UPqpriIns 42 .
3ev Vik2 , Seampa, retyeL
jnrdler- orav Bims of eArtiel,
proce chuve Acts htovrelafur,

tutu enter tem oe petiud’s,

penrelicctgte$,O-K o— yells
deg A Asam ow G2 ' SE S5

 
Case: 1:20-cv-00791 Document #: 1 Filed: 01/30/20 Page 40 of 41 PagelD #:40

ariel MT follow: flegood

ey f fl i OL / AK y

? re nea | Callow oy Te 4 {

nV ON AN
Wo / feavAU ;

pee, a LeyT th ovr empal not

+ IS] f i)

240 oY & [TNOGKe ;
Vo Yo MAT ry "9 { a here sickness ;

KT even Pies é ene ent Fall re ims
2 Do cbYSS RRL fev
137 eter? | Aictamea| plas
qi UY = rc - y Low | eading qla.
sx e059 | Yepdng Comse.

SEWN WS OTA UES A
PUASHA pyRitlG Je)

L Hadi Onrovinah, with tw dl rears Mecrdon

perk atl ov Creel it
nts mE SU m vk 24 yes ae Q
oe ow, ree a ry te | die Fur atthe,

o neha ladat? Tat Ta, wrk Mmysvaly cil permed
‘ VY ii rit Ss Ae hea der CRA Adie cH |
PRE i Hea bth, Medical
7 y\ OA | Ariel Che atl g

- en Aa bay yA taste 4 Ov Sl.o2e
mira GiMead iii ON We Pre ponhss ine

ee A len ts ON .
mae baad | | |
; f FT Yr %
bass eee fle frraice 80S VE tly Lo Vine

1 ‘in . th i
A pule wl” tal z baa TS 9 LAE g
U “of

 

3
 

Case: 1:20-Cv-00/79T Document #. I Filed: 01730720 Page 41 of 4t Pagel #41
U.S, Department of J ustice PROCESS RECEIPT AND RETURN
United States Marshals Service Re BL Dyan npee seh alt!
See "Instructions for Service of Process by U.S. Marshal

ERIS a SP DT RS Se PFT ED OST
PLAINTIFF COURT CASE NUMBER

 

DEFENDANT TYPE OF PROCESS

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be

served with this Form 285

 

 

Number of parties to be
served in this case

 

 

 

Check for service
[ on U.S.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses.
All Telephone Numbers, and Estimated Times Available for Service):

 

Fold Fold

 

 

Signature of Attorney other Originator requesting service on behalf of: C] PLAINTIFF TELEPHONE NUMBER DATE
_] DEFENDANT

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

Lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

[hereby certify and return that | L] have personally served am have legal evidence of service, [_] have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc, shown at the address inserted below,

 

C1 hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) ‘_ A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time
L] am
LJ] pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal® or
including endeavors) (Amount of Refund)
REMARKS:
WHivuenreeuioed |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
if any amount is owed, Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 12/80
